UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number:001-36284 Biocept, Inc. (Exact name of Registrant as specified in its Charter) Delaware 80-0943522 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 5810 Nancy Ridge Drive, San Diego, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858)320-8200 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, par value $0.0001 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YES☐NO☒ Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YES☐NO☒ Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YES☒NO☐ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files).YES☒NO☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YES☐NO☒ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, based on the closing price of the shares of common stock on The NASDAQ Stock Market on June 30, 2016, was $14,573,995. Shares of common stock held beneficially by stockholders whose ownership exceeds 10% of the Registrant’s Common Stock outstanding and by each executive officer, director, and their affiliated stockholders have been excluded from this calculation as such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of Registrant’s Common Stock outstanding as of March 24, 2017 was 22,280,247. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive Proxy Statement for the 2017 Annual Meeting of Stockholders, to be filed with the Securities and Exchange Commission pursuant to Regulation 14A not later than 120 days after the end of the fiscal year covered by this Form10-K, are incorporated by reference in PartIII, Items 10-14 of this Form10-K. Except for the portions of the Proxy Statement specifically incorporated by reference in this Form 10-K, the Proxy Statement shall not be deemed to be filed as part hereof. TABLE OF CONTENTS Part I Item1 Business 3 Item1A Risk Factors 33 Item1B Unresolved Staff Comments 60 Item2 Properties 61 Item3 Legal Proceedings 61 Item4 Mine Safety Disclosures 61 Part II Item5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 62 Item6 Selected Financial Data 62 Item7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 63 Item7A Quantitative and Qualitative Disclosures About Market Risk 74 Item8 Financial Statements and Supplementary Data 75 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item9A Controls and Procedures Item9B Other Information Part III Item10 Directors, Executive Officers and Corporate Governance Item11 Executive Compensation Item12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item13 Certain Relationships and Related Transactions, and Director Independence Item14 Principal Accounting Fees and Services Part IV Item15 Exhibits, Financial Statement Schedules Signatures CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report onForm10-K, or Annual Report, contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. All statements included or incorporated by reference in this Annual Report other than statements of historical fact, are forward-looking statements. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “could,” “anticipate,” “expect,” “intend,” “believe,” “continue” or the negative of such terms, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to such statements. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth below under the caption “Risk Factors” in PartI, Item1A and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in PartII, Item7 of this Annual Report and elsewhere in this Annual Report. Moreover, we operate in an evolving environment. New risk factors and uncertainties emerge from time to time and it is not possible for us to predict all risk factors and uncertainties, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Readers are cautioned not to place undue reliance on forward-looking statements. The forward-looking statements speak only as of the date on which they are made and we undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made except as required by law. Readers should, however, review the factors and risks we describe in the reports we file from time to time with the Securities and Exchange Commission, or the SEC. 2 PART I Item1. Business Overview We are an early stage molecular oncology diagnostics company that develops and commercializes proprietary circulating tumor cell, or CTC, and circulating tumor DNA, or ctDNA, assays utilizing a standard blood sample, or “liquid biopsy.” Our assays provide, and our planned future assays will provide, information to oncologists and other physicians that enable them to select appropriate personalized treatment for their patients who have been diagnosed with cancer based on molecular drivers and markers of their disease and when traditional methodologies such as tissue biopsies are insufficient or unavailable. Our assays have potential to provide more contemporaneous information on the characteristics of a patients’ disease compared with traditional methodologies such as tissue biopsy and imaging.
